Citation Nr: 0505476	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-21 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland, and in Chicago, 
Illinois.  (This matter originated at the Baltimore RO, but 
jurisdiction over the appeal was subsequently transferred to 
the Chicago RO.)

As noted by the veteran in several statements of record, the 
procedural history of this matter is confusing.  The veteran 
originally filed for entitlement to service connection for 
post-traumatic stress disorder (PTSD) in June 1999.  In 
December 1999, the RO prepared a rating decision that denied 
the claim as not well-grounded; it is unclear from the record 
as to whether the RO provided notice of this decision to the 
veteran at that time.  In a December 1999 letter transmitted 
after the rating decision, however, the RO advised him of the 
then-applicable requirements to well-ground a claim, and 
provided him with 30 days to provide additional evidence.  
Then, in a February 3, 2000, determination letter, the RO 
notified the veteran that it had to deny his claim as not 
well-grounded, but also advised him that if he could submit 
additional evidence prior to December 30, 2000, then it could 
continue to process his claim.  The RO further noted that if 
such evidence was received after December 30, 2000, then it 
would have to treat such evidence as submitted in support of 
a new claim for service connection. 

The veteran submitted additional evidence in support of his 
claim in January 2000.  In a February 9, 2000 rating 
decision, however (even though this evidence was received 
prior to December 30, 2000), the RO noted that this 
information represented a new claim, and reported that it was 
subject to the standards of new and material evidence.  See 
38 C.F.R. § 3.156(a) (2001).  The RO then reviewed the 
evidence received in January 2000, noted that it was 
insufficient to reopen the claim, and declined to reopen the 
claim for a lack of new and material evidence.  This rating 
decision was transmitted to the veteran with a notice letter 
dated February 14, 2000.

On February 22, 2000, the veteran submitted a statement which 
he labeled as a response to the RO's February 3, 2000, letter 
(the determination that denied his claim as not well-
grounded).  The RO interpreted this to be a notice of 
disagreement (NOD), and then sent the veteran a July 2000 
statement of the case (SOC) that again reviewed, but denied, 
the claim for service connection. 


The claims file then reflects that in August 2001, the RO 
sent the veteran a letter advising him that it was going to 
readjudicate his claim in accordance with the new Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  After 
additional development of the record, the RO prepared a new 
rating decision in February 2003 that denied the claim for 
service connection on its merits, which was transmitted to 
the veteran with a notice letter dated March 6, 2003.  
Thereafter, the veteran sent in additional information in 
support of his claim, and in a March 2003 rating decision, 
the RO then again advised the veteran that it had to decline 
to reopen his claim for a lack of new and material evidence.  
The record indicates that notice of this decision was 
provided to the veteran on either March 31, 2003, or on April 
4, 2003.

The veteran prepared a statement dated March 20, 2003, that 
was received at the RO on March 31, 2003.  In this statement, 
the veteran advised the RO that this document was his 
official NOD to the RO's denial of service connection for 
PTSD.  Thereafter, the RO prepared a June 2003 SOC that 
declined to reopen the claim for a lack of new and material 
evidence.  The Board observes, however, that the discussion 
in this SOC also reviewed (and denied) the claim for service 
connection on its merits.  After receipt of this SOC, the 
veteran then filed his substantive appeal to the Board in 
July 2003. 

The Board opines that in light of the above history, it 
appears that the veteran has had one ongoing claim for 
entitlement to service connection for PTSD - in existence 
since June 1999 - and that there has been no prior final 
denial of service connection for this disorder so as to 
subject the veteran to the standards of new and material 
evidence to support his claim.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2004); 38 C.F.R. § 3.156(a) 
(2001).  To the extent that the Board may be required, 
however, to initially determine whether new and material 
evidence has been received to reopen a claim for service 
connection for PTSD in accordance with Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), the Board finds that there 
is sufficient new and material evidence now of record so as 
to reopen the claim.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In the decision below, the Board will therefore 
review the claim for service connection for PTSD only on its 
merits.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Competent medical evidence of record demonstrates that 
the veteran does not currently have post-traumatic stress 
disorder (PTSD); there is also no record of treatment for 
such a disorder at any time after service, nor of a verified 
in-service stressor sufficient to support a PTSD diagnosis.


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred in or 
as the result of active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  The VCAA and its implementing 
regulations are applicable to this claim.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf 
of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court specifically held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim," under 38 C.F.R. § 3.159(b).  Further, the Court also 
clarified that VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date and that, 
where notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini II at 120-123.

In June 1999, prior to enactment of the VCAA, the veteran 
filed his claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


As noted earlier, the RO initially reviewed this claim and 
denied it as not well-grounded in a December 1999 rating 
decision and a February 2000 determination letter, and then 
in a July 2000 statement of the case (SOC).  These decisions 
listed all evidence considered for the claim for service 
connection, and explained the legal reasons for denial of the 
claim on its merits, in conjunction with the necessary 
elements of a claim specifically for service connection of 
PTSD.  

Then, in an August 2001 letter, the RO advised the veteran 
that it was going to readjudicate his claim for service 
connection in accordance with the requirements of the VCAA.  
In this letter, as well as in a follow-up VCAA letter sent to 
the veteran in January 2003, the RO advised the veteran of 
the duties and obligations of VA in developing his claim, as 
well as of the veteran's rights and obligations with respect 
to the same.  These letters advised the veteran that in order 
to establish entitlement to service connection, the evidence 
must show: (1) an injury in service or a disease that began 
in or was made worse during service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and, (3) a relationship between the current 
disability and the injury or disease in service.  As to 
element (1), the RO further informed the veteran that some 
disorders, even though not explicitly shown in service, may 
be determined to have been incurred in service, namely 
certain presumptive conditions.  In conjunction with each 
element, the RO provided additional information concerning 
the type of evidence that was required to support the 
element, what steps it would take to obtain this evidence, 
and what evidence the veteran should provide in support of 
his claim.  

In the VCAA letters, the RO also advised the veteran that VA 
must make reasonable efforts to help him get evidence 
necessary to support his claim, and that the RO would help 
him get such documents as medical records, employment records 
or records from other Federal agencies.  The RO further 
advised that the veteran must provide enough information 
about these records so that it would be able to request them 
from the person or agency who has the records.  The RO 
notified the veteran that it was still his responsibility, 
however, to support his claim with appropriate evidence.  The 
RO indicated that it would assist the veteran by providing a 
medical examination or getting a medical opinion, if it 
decided that such information was necessary to make a 
decision on his claim.  


To further aid with his claim, the VCAA letters informed the 
veteran that he should tell the RO about any additional 
information or evidence that he wanted the RO to obtain, and 
asked the veteran to send in any evidence in his possession 
that the RO needed for his claim.  The RO advised the veteran 
that it had already gathered certain evidence in support of 
his claim, but told him that it needed certain information or 
evidence from him, namely information for any other person or 
agency holding potentially relevant records.  The RO 
requested that if there was any other evidence or information 
that the veteran thought would support his claim, then he 
should advise the RO.  The RO advised the veteran that he 
could obtain these records and provide them to VA for review, 
and noted that he could further assist with his claim by 
timely sending to the RO any records in his possession that 
were pertinent to his claim.  

The RO then prepared a new rating decision in February 2003 
that advised the veteran in detail of the reasons why it 
could not grant his claim for service connection for PTSD.  
In a June 2003 SOC, the RO then again informed the veteran of 
the information and evidence needed to substantiate his 
claim.  See 38 U.S.C.A. §§ 5102, 5103.  The RO reiterated the 
reasons for which his claim was denied, the evidence it 
considered in denying the claim, and the evidence the veteran 
still needed to submit in order to support the claim.  The RO 
also provided the veteran with the actual text of several VA 
regulations pertinent to his claim.  See 38 C.F.R. Part 3 
(2004).  

In a May 2004 letter, the RO informed the veteran that his 
claim was ready for transfer to the Board for evaluation.  
This letter also advised the veteran of how he could then 
submit additional evidence or information to VA.

Thereafter, the veteran received the opportunity to 
participate in a videoconference hearing before the Board, 
which was held in mid-May 2004.  The transcript of that 
hearing is now associated with the claims file.
  
The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new medical examination if needed, and that 
he was ultimately responsible for providing evidence in 
support of his claim.  VA also asked the veteran to send in 
any evidence he had in support of his claim, consistent with 
the fourth element of Pelegrini II.

The Board acknowledges that the VCAA notice in this case was 
not provided to the veteran prior to the initial RO 
determination of record.  In Pelegrini II, however, the Court 
clarified that where notice was not mandated at the time of 
the initial RO decision, it was not error to provide remedial 
notice after such initial decision.  See Pelegrini II at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  Id.; see 
also 38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided, 
the veteran was given an appropriate opportunity to respond, 
and moreover, a new determination was issued, prior to the 
appeal reaching the Board.

The Board emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  Moreover, the 
content of the VCAA notice in this case fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thus, the veteran had adequate opportunity to 
identify and/or submit the evidence or information that he 
was informed was needed from him to support his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  Here, the veteran 
was fully advised consistent with the governing legal 
authority, and was provided the appropriate opportunity to 
respond to this notice.  The Board therefore finds that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error, and that VA has satisfied the VCAA's 
duty to notify the veteran.  

The Board further finds that VA also made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claim.  See 38 U.S.C.A.§ 5103A (a), (b) and (c).  
The claims file now contains the veteran's available service 
medical and personnel records, as well as several statements 
and written argument provided by the veteran.  

The Board recognizes that the veteran has continually 
asserted that the VA RO and VA Healthcare System in Chicago, 
as well as the Department of Human Services and the 
Department of Neighborhoods there, should have records 
pertinent to his claim.  The veteran relates that he was a VA 
claims adjudicator in 1971 and 1972, and that he mainly 
worked as a veterans benefits counselor for the city of 
Chicago from the early 1970's and into the 1980's.  The 
veteran has also reported that, as a condition of his VA 
employment, he was required to undergo post-Vietnam syndrome 
counseling, and that he also underwent counseling during his 
work for other agencies in Chicago.  The record reflects that 
the RO has repeatedly made efforts to secure such records, 
using all contact information provided by the veteran, but 
that this search has resulted in either no response after 
repeated attempts, or a response that the facility in 
question has no such records.  Additionally, the record 
reveals that VA has attempted to secure any such available 
record of the veteran's employment with the VA RO in Chicago, 
or of his treatment within the VA Healthcare System there, 
but that VA has been unable to locate any records.  The Board 
further notes that the RO advised the veteran of the outcome 
of its searches for his records, and the veteran has also 
reported that he has been unsuccessful in obtaining these 
records on his own.

The Board observes that the veteran has reported that he has 
not received any medical treatment for PTSD since the time 
frame listed above (into the early 1980's), and that he does 
not currently receive any such treatment. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2003) (emphasis added).  Accordingly, the 
veteran was afforded a  VA examination in support of his 
claim in February 2003, and he also underwent appropriate 
clinical evaluation in conjunction with this examination.  


At this time, the veteran has not identified any additionally 
available evidence for consideration in his appeal.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims"); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.

Analysis of the Claim

Service connection will be granted if it is shown that a 
veteran has a disability resulting from injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).  Certain disabilities 
are presumed as incurred in service if manifested to a 
compensable degree within one year of discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
In-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of chronicity during service or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for a disease diagnosed after discharge when all of the 
evidence establishes that it was incurred in service.  
38 C.F.R. § 3.303(d) (2004).
Congress limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. §§ 1110, 1131.  A service-connection 
claim must be accompanied by evidence that establishes that 
the claimant currently has the claimed disability.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Generally, medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement of a service connection 
claim.  Lay or medical evidence, as appropriate, may be used 
to substantiate service incurrence.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Evidence of a chronic condition, however, must be 
medical unless it relates to a condition to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).

Service connection for post-traumatic stress disorder (PTSD) 
specifically requires: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2004) 
(mandating that the diagnosis conform to the requirements of 
the Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV)); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, then in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(d) (2004).

A veteran whose record does not substantiate that he directly 
participated in combat may still service-connect his claim 
for PTSD if his claimed in-service stressor is supported by 
adequate corroboration, and not just his own lay testimony of 
the occurrence of the stressful event.  See Moreau v. Brown, 
9 Vet. App. at 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163  
(1996) Doran v. Brown, 6 Vet. App. 283 (1994).  Corroboration 
of a claimed in-service stressor does not require, however, 
"that there be corroboration of every detail, including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
Indeed, the Board observes that the United States Court of 
Appeals for Veterans Claims recently held that the fact that 
a veteran was stationed with a unit that sustained attacks 
strongly suggests that the veteran was, in fact, exposed to 
these attacks.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

The veteran avers that he currently suffers from PTSD as a 
result of his service in Vietnam.  His service personnel 
records confirm that he did serve within the Republic of 
Vietnam from June 1968 to June 1969.  His military 
occupational specialty during service, however, was that of a 
clerk typist, and there is no record of any awards indicative 
of his participation in or close proximity to combat 
operations.  

In his December 1999 and March 2003 stressor statements of 
record, the veteran relates that on his initial entrance into 
Vietnam, he arrived on a civilian airliner that sustained 
enemy fire, which caused damage to both the plane and the 
passengers on board.  He reports that they had no weaponry on 
board the plane with which to return fire.  He states that 
later that same day, he received a variety of shots, saw his 
first body bag, and then had to spent the rest of the day on 
latrine detail.  He also states that he came under attack 
many times while traveling in Vietnam in conjunction with his 
clerk duties.

The Board initially observes that the service medical records 
are negative for symptoms, complaints, treatment or diagnosis 
related to PTSD or any other mental problem.  There is also 
no mention in these records of any injury sustained as the 
result of enemy fire (or of any other indicia of the 
veteran's participation in combat activities).

The veteran underwent a VA examination for PTSD in February 
2003.  After review of the record and clinical evaluation, 
the examiner determined that the veteran had anxiety disorder 
not otherwise specified, but that he does not meet the 
criteria for a diagnosis of PTSD.  The examiner also observed 
that the veteran reported that he spent some time in Vietnam, 
but gave no specifics as to (pertinent) dates or events.  

The Board notes that there is no other medical evidence of 
record that documents a current PTSD diagnosis.  To that end, 
the veteran has admitted that he has received no medical 
treatment or counseling for PTSD since the 1980's, and that 
he does not currently receive any treatment for PTSD.  The 
Board does not discount the veteran's report of PTSD 
symptoms, but cannot accept this report as a satisfactory 
clinical diagnosis.  See 38 C.F.R. § 4.125(a); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

Here, especially in the absence of a current PTSD diagnosis, 
the Board finds that the evidence preponderates against a 
finding that the veteran developed chronic PTSD as the result 
of his active service.  The Board acknowledges that the 
veteran was apparently administratively discharged from 
service, but this was not recorded in his service personnel 
records to be the result of any psychiatric problem.  
Further, although the veteran has reported initial treatment 
for PTSD after his release from active duty, the Board 
observes that there is currently no available record of any 
psychiatric treatment of the veteran at any time following 
his period of service, including at the present.  Moreover, 
the February 2003 VA examiner determined that the veteran 
does not have PTSD.  And, while further development efforts 
could be undertaken to attempt to verify the veteran's 
described stressors, the Board finds that such efforts are 
not necessary given the lack of a critical element of his 
claim: a current PTSD diagnosis.  

In consideration of the above and of the entire available 
record, the Board therefore holds that in the absence of an 
appropriate clinical diagnosis of PTSD, a verified in-service 
stressor, and a link between the diagnosis and a specific 
stressor, service connection for PTSD is not warranted in 
this case.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
4.125(a).  In reaching this decision, the Board has 
considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


